891 P.2d 255 (1995)
EATON CORPORATION, Petitioner,
v.
James SIMON; Marilyn Simon; and Rob Coppola d/b/a Designer Spas and Hot Tubs, Respondents.
No. 94SC137.
Supreme Court of Colorado, En Banc.
February 21, 1995.

ORDER OF COURT
Upon consideration of the Record on Appeal, together with the Written and Oral Arguments of Counsel, and now being sufficiently advised in the premises,
IT IS THIS DAY ORDERED that the Writ of Certiorari heretofore granted be, and is, DENIED as having been improvidently granted.